                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                 Civil Action No.: 5:19-cv-250

                                                  )
EPIC GAMES, INC.,                                 )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                )              INDEX TO EXHIBITS
                                                  )                TO COMPLAINT
C.B.,                                             )
                                                  )
                Defendant.                        )
                                                  )
                                                  )
                                                  )

        Exhibit A -     Screenshot (with Defendant’s name redacted).

        Exhibit B -     Screenshot discussing cheating.

        Exhibit C -     Epic trademark registrations.

        Exhibit D -     Terms of Service.

        Exhibit E -     Fortnite EULA.

        Exhibit F -     Screen print of Defendant’s Community page.

        Exhibit G -     Screen print of Defendant’s YouTube Community page.

        Exhibit H -     Counter notification (with Defendant’s contact information redated.)

        Exhibit I -     Screen print of Defendant’s YouTube Community page.

        Exhibit J -     Screen print of Defendant’s YouTube Community page.

        Exhibit K -     Screen print of ShopCamDad’s Shoppy page.

        Exhibit L -     Screen print of ShopCamDad’s Shoppy page.

        Exhibit M -     Screen print of ShopCamDad’s Shoppy page.

        Exhibit N -     Screen print of ShopCamDad’s Shoppy page.

        Exhibit O -     Screen print of ShopCamDad’s Shoppy page.

           Case 5:19-cv-00250-FL Document 1-1 Filed 06/18/19 Page 1 of 2
                            2
Case 5:19-cv-00250-FL Document 1-1 Filed 06/18/19 Page 2 of 2
